DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2019 and 10/9/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez (20130076919) hereafter Gutierrez.
 	Regarding claims 1 and 4, Gutierrez discloses an optical system comprising: an optical arrangement that includes a first imaging device and a second imaging device; a housing including a base; an optical chassis including a support beam, the first and second imaging devices being mounted to the support beam to be spatially separated by a calibrated distance to operate cooperatively; and a flexure arrangement including a plurality of substantially planar flexures secured to the housing and to the optical chassis, to support the optical chassis relative to the base and to maintain the calibrated distance between the first and second imaging devices; the plurality of substantially planar flexures including a first flexure, a second flexure, and a third flexure; the first and second flexures extending substantially in parallel with each other, and the third flexure extending substantially perpendicularly to the first and second flexures; and the first flexure being secured at a first end of the support beam, the second flexure being secured at a second end of the support beam opposite the first end, and the third flexure being secured to the support beam between the first and second flexures (par. [0035]-[0065]).  
  	Regarding claim 2, Gutierrez discloses optical system of claim 1, wherein the third flexure is secured to the support beam along a first side of the support beam that faces the base; and wherein the first and second flexures are secured to the support beam adjacent a second side of the support beam that is opposite the first side (par. [0035]-[0065]).   
 	Regarding claim 3, Gutierrez discloses the optical system of claim 2, wherein the support beam includes first and second removable longitudinal ends; wherein the first flexure is secured to the support beam at the first removable longitudinal end; and wherein the second flexure is secured to the support beam at the second removable longitudinal end (par. [0035]-[0065]).   
 	Regarding claim 5, Gutierrez discloses the optical system of Claim 4, wherein the optical components of the optical arrangement include a first optical device mounted to the optical chassis at a first location and a second optical device mounted to the optical chassis at a second location, the first and second optical devices being spatially separated by the calibrated distance (par. [0035]-[0065]).  
 	Regarding claim 6, Gutierrez discloses the optical system of Claim 5, wherein the optical arrangement is a first optical arrangement, and wherein the optical system further includes a second optical arrangement that includes a third optical device mounted to the base (par. [0035]-[0065]).  
 	Regarding claim 7, Gutierrez discloses the optical system of Claim 6, wherein the first optical device is a first imaging device and the second optical device is a second imaging device; and wherein the first and second imaging devices are disposed at respective opposite ends of the optical chassis and are configured to capture images of patterned light projected by the third optical device, as part of a structured-light 3-D scanner (par. [0035]-[0065]).  
 	Regarding claim 8, Gutierrez discloses the optical system of Claim 4, wherein the flexure arrangement includes a plurality of flexures, each configured as a substantially planar flexible sheet that is secured at a respective first sheet end to the base and at a respective second sheet end to the optical chassis (par. [0035]-[0065]).  
 	Regarding claim 9, Gutierrez discloses the optical system of Claim 8, wherein a first flexure and a second flexure of the plurality of flexures are secured at respective opposite longitudinal ends of the optical chassis; and wherein a third flexure of the plurality of flexures is secured to the optical chassis on a first lateral side of the optical chassis (par. [0035]-[0065]).  
 	Regarding claim 10, Gutierrez discloses the optical system of Claim 9, wherein the first and second flexures are secured to the respective opposite longitudinal ends of the optical chassis adjacent to a second lateral side of the optical chassis (par. [0035]-[0065]).  
 	Regarding claim 11, Gutierrez discloses the optical system of Claim 10, wherein the first lateral side of the optical chassis is opposite the second lateral side of the optical chassis (par. [0035]-[0065]) .  
 	Regarding claim 12, Gutierrez discloses the optical system of Claim 9, wherein the first and second flexures are disposed substantially in parallel with each other (par. [0035]-[0065]).  
 	Regarding claim 13, Gutierrez discloses the optical system of Claim 4, wherein one or more flexures of the flexure arrangement include a neck that defines a reduced width portion of the respective flexure (par. [0035]-[0065]) .
 	Regarding claim 14, Gutierrez discloses the optical system of Claim 4, wherein the optical chassis includes a multi-piece support beam, with removable longitudinal ends(par. [0035]-[0065]).  
 	Regarding claim 15, Gutierrez discloses the optical system of Claim 14, wherein a first flexure of the flexure arrangement is secured to the optical chassis at a first of the removable longitudinal ends; and wherein a second flexure of the flexure arrangement is secured to the optical chassis at a second of the removable longitudinal ends(par. [0035]-[0065]).  
 	Regarding claim 16, Gutierrez discloses the optical system for assembly in a first location and for installation in a second location different from the first location, the optical system comprising: an optical arrangement configured to be mounted to an optical chassis, the optical arrangement being configured to be mounted to the optical chassis and calibrated in the first location based on a calibrated distance between interoperable optical components; a housing that surrounds the optical arrangement, to protect the optical arrangement when the housing is mounted in the second location; and a flexure arrangement that connects the optical arrangement to the housing, to support the optical arrangement relative to the housing and maintain the calibrated distance between the interoperable optical components(par. [0035]-[0065]). 
 	Regarding claim 17, Gutierrez discloses the optical system of Claim 16, wherein the housing includes a cover and a base; and wherein the flexure arrangement is secured to the base to support the optical arrangement relative to the base (par. [0035]-[0065]).
 	Regarding claim 18, Gutierrez discloses the optical system of Claim 17, wherein the flexure arrangement includes a first flexure, a second flexure, and a third flexure, each configured as a substantially planar flexible sheet that is secured at a first end to the base and at a second end to the optical chassis; wherein the first and second flexures are disposed substantially in parallel with each other, and are secured at respective opposite longitudinal ends of the optical chassis; and wherein the third flexure is secured to the optical chassis on a first lateral side of the optical chassis(par. [0035]-[0065]).  
 	Regarding claim 19, Gutierrez discloses the optical system of Claim 18, wherein the first and second flexures are secured to the respective opposite longitudinal ends of the optical chassis adjacent to a second lateral side of the optical chassis; and wherein the first lateral side of the optical chassis is opposite the second lateral side of the optical chassis(par. [0035]-[0065]).  
 	Regarding claim 20, Gutierrez discloses the optical system of Claim 19, wherein the optical arrangement includes a first optical device mounted to the optical chassis at a first of the respective opposite longitudinal ends and a second optical device mounted to the optical chassis at a second of the respective opposite longitudinal ends (par. [0035]-[0065]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872